DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 12/18/2020.  

Claims
Claim 13 has been amended. 
Claims 1-12 have been cancelled.
Claims 13-20 are currently pending in the application and have been rejected as follows. 


Response to Arguments

101
In response to the applicant’s arguments regarding the claims representing a major improvement in card or phone managed change balance account technology, the examiner respectfully disagrees.  The claims do not improve the functioning of a computer or to any other technology or technical field.  Here the claims recite the abstract idea of verifying a transaction account using a mathematical formula to fund or debit the transaction account for the change portion of the transaction.  The claims fail to capture an improvement in technology.   
103

112
The previous 112 rejections are withdrawn due to the claim amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “verifying with the scanning device that the card contains a valid account identification or said code relates to a valid account”.  The specification fails to disclose that a scanning device verifies that the card contains a valid account identification or said code relates to a valid account.
Further, claim 13 recites “verifying that the account contains a value between $0.00 and $0.99”.  The specification fails to disclose that the account is verified to contain a value between $0.00 and $0.99.  

Furthermore, the dependent claims are also rejected as being dependent on claim 13 above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 13-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 13 recites a transaction between two parties, verifying a transaction account during the transaction, and using a mathematical formula to fund or debit the transaction account for the change portion of the transaction. Specifically, the claim recites “issuing a balancing card or telephone application presenting a code associated with an account that can only contain an amount between $0.00 and $0.99; verifying… that the card contains a valid account identification or said code relates to a valid account; determining a value in the account; verifying that the account contains a value between $0.00 and $0.99; rejecting any card that does not contain a valid account identification or rejecting any code that does not relate to a valid account; rejecting any account not containing a value between $0.00 and $0.99; said transaction Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a transaction between two parties, verifying a transaction account during the transaction, and using a mathematical formula to fund or debit the transaction account for the change portion of the transaction.  Specifically the steps of “issuing a balancing card or telephone application presenting a code associated with an account that can only contain an amount between $0.00 and $0.99; completing a transaction at a point of sale; wherein, the consumer only pays full dollar amounts for the transaction; rejecting any card that does not contain a valid account identification or rejecting any code that does not relate to a valid account; rejecting any account not containing a value between $0.00 and $0.99; and said transaction requiring payment of a dollar amount and a cents amount, the cents amount being between $0.00 and $0.99;” fall under “Certain Methods of Organizing Human Activity” because the steps recite a transaction between two parties which falls under  managing the personal behavior or relationships or interactions between people.  The steps of “verifying… that the card contains a valid account identification or said code relates to a valid account; determining a value in the account; and verifying that the See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).    
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claim 13, such as scanning said card or code to complete a transaction at a point of sale with a scanning device is generally linking the use of the judicial exception to a particular technological environment (e.g. merchant point of sale) or filed of use.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the 
Claim 13 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of scanning said card or code to complete a transaction at a point of sale with a scanning device is recited at a high level and is used for generally linking the use of the judicial exception (e.g. a transaction between two parties, verifying a transaction account during the transaction, and using a mathematical formula to fund or debit the transaction account for the change portion of the transaction) to a particular technological environment (e.g. merchant point of sale) or field of use and is not indicative of an inventive concept.  Therefore, the claim is not patent eligible.
    	The dependent claims 214-20 further describe the abstract idea.  Claim 14 recites that an account is maintained on a physical card which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 15 recites that the account is maintained in a smartphone which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 16 recites that the account is maintained on a computer remote from the point of sale which does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claims 17 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685